Citation Nr: 0032960	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 815A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico (RO)


THE ISSUE

Whether a March 1975 rating decision, in which the RO reduced 
the evaluation assigned the veteran's chronic schizophrenia, 
undifferentiated type, from 100 percent to 70 percent, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an undated determination of 
the RO that the veteran had not raised a "valid claim" of 
CUE with respect to a March 1975 rating decision. 


FINDINGS OF FACT

1.  In March 1975, the RO reduced the evaluation assigned the 
veteran's chronic schizophrenia, undifferentiated type, from 
100 percent to 70 percent. 

2.  The veteran initiated, but did not perfect, an appeal of 
the RO's March 1975 rating decision.  

3.  The RO's March 1975 rating decision was supported by the 
evidence then of record and was consistent with the 
applicable law and regulations extant in 1975.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision, in which the RO reduced 
the evaluation assigned the veteran's chronic schizophrenia, 
undifferentiated type, from 100 percent to 70 percent, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  The March 1975 rating decision, in which the RO reduced 
the evaluation assigned the veteran's chronic schizophrenia, 
undifferentiated type, from 100 percent to 70 percent, did 
not involve CUE.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1975, the RO reduced the evaluation assigned the 
veteran's chronic schizophrenia, undifferentiated type, from 
100 percent to 70 percent.  The RO notified the veteran of 
this decision in April 1975.  In February 1976, the veteran 
initiated an appeal of the RO's March 1975 decision and, in 
response, the RO issued a statement of the case.  Thereafter, 
the veteran did not perfect his appeal by filing a 
substantive appeal; therefore, the RO's March 1975 decision 
is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 
(2000). 

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2000). The United States Court 
of Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. 
Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 
8 Vet. App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 
412, 421 (1996) (Court recognized in Russell, Glynn and Mason 
that a viable claim of clear and unmistakable error must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).  

As previously indicated, the RO's March 1975 rating decision 
is final, and therefore, subject to collateral attack under 
the theory of clear and unmistakable error.  However, for the 
reasons that follow, the Board concludes that the RO's March 
1975 decision did not involve clear and unmistakable error.

First, the correct facts, as contained in the veteran's 
service medical records, a November 1972 VA hospitalization 
report, a November 1972 VA Interim Summary (psychiatric) 
report, and a March 1975 VA psychiatric examination report, 
were before the RO at the time it rendered its March 1975 
rating decision.  The veteran does not claim, and the 
evidence does not establish, that the factual record 
available to the RO in March 1975 was either incomplete or 
incorrect.  Accordingly, the veteran's CUE claim is not 
sustainable on grounds that the correct facts, as known at 
that time, were not before the RO.

Second, in its March 1975 decision, the RO applied the law 
and regulations then in effect.  The regulations pertinent to 
rating reductions that were in effect in March 1975 differ 
substantively from those currently in effect.  In 1975, they 
provided that, where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified at his or her latest address of record of 
the action taken and furnished detailed reasons therefor, and 
will be given 60 days to present additional evidence. 38 
C.F.R. § 3.105(e) (1975).  

The RO satisfied these procedural requirements in March 1975, 
when it reduced the evaluation assigned the veteran's 
psychiatric disability.  First, it issued a rating decision 
that set forth the material fact and reason for the proposed 
reduction: improvement in the veteran's schizophrenia.  
Second, according to a Control Document and Award Letter of 
record, the RO notified the veteran of the reduction in April 
1975.  Within the 60-day response period, the veteran 
presented a written statement in support of his claim.  (As 
previously indicated, the RO construed this as a notice of 
disagreement and issued a statement of the case, after which 
the veteran did not perfect his appeal and the March 1975 
became final.)  Third, the RO assigned the reduction an 
effective date of July 1, 1975, which reflects that it 
continued the 100 percent evaluation then assigned the 
veteran's psychiatric disability for 60 days from the date of 
the April 1975 notice of the reduction. 

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e) in March 1975, the question becomes whether the 
reduction was proper based on 38 C.F.R. § 3.344 (1975).  In 
1975, this regulation provided that sections (a) and (b) 
should be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) should be applied if the RO reduced an evaluation that 
had been in effect for less than five years.  In this case, 
in reducing the 100 percent evaluation, the RO reduced an 
evaluation that had been in effect for less than five years, 
since July 4, 1972; therefore, section (c) was applicable.  
Under 38 C.F.R. § 3.344(c) (1975), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.  The RO in this case based 
its reduction on a March 1975 VA examination report.  It 
found that the symptoms noted during the March 1975 
examination reflected improvement in the veteran's 
schizophrenia.  Applying that finding to the standard noted 
in 38 C.F.R. § 3.344(c) (1975), it concluded that a reduction 
was warranted.  The veteran does not claim, and the evidence 
does not establish, that the RO ignored or misapplied any 
relevant law or regulation when reducing the veteran's 100 
percent evaluation.  The veteran's claim is thus not 
sustainable on the grounds that the RO failed to apply the 
relevant law and regulations extant in March 1975.  

The veteran asserts that the RO's March 1975 reduction was 
improper based on Giusti Bravo jurisprudence.  The Board 
acknowledges the veteran's assertion, but points out that the 
Giusti Bravo supplemental stipulation and order issued in 
March 1997 by the U. S. District Court for the District of 
Puerto Rico vacated all RO rating decisions, statements of 
the case and supplemental statements of the case, and Board 
decisions which reduced neuropsychiatric evaluations from 100 
percent to a lower evaluation provided they were prepared, 
issued or filed beginning on or after January 8, 1982, and 
ending the day prior to the dates the Giusti Bravo 
Neuropsychiatric Rating and the Decision to Fulfill 
Administrative Requirements were prepared.  Here, the 
reduction in question took place in 1975, and in September 
1979, the RO increased the reduced 70 percent evaluation to 
100 percent, effective from May 24, 1979.  As such, the 
Giusti Bravo settlement provisions may not be reviewed or 
relied upon in any manner in connection with this appeal.

In sum, the RO's March 1975 rating decision was not fatally 
flawed factually or legally at the time it was made, and when 
viewed in light of the entire record as constituted at that 
time, would not compel a different conclusion.  Rather, the 
March 1975 rating decision was supported by the evidence then 
of record and analyzed under the pertinent law and 
regulations then in effect.  Accordingly, the Board finds 
that it was not clearly and unmistakably erroneous.  The 
veteran's claim must therefore be denied.


ORDER

CUE not having been shown, the veteran's claim is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

